Citation Nr: 1113282	
Decision Date: 04/05/11    Archive Date: 04/15/11

DOCKET NO.  07-01 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for residuals of a head injury.

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for residuals of a right leg wound.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and son



ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The Veteran had active service from August 1951 to August 1952.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied the Veteran's application to reopen claims for service connection for residuals of a head injury and right leg wound.  The case is now under the jurisdiction of the Houston, Texas RO.  

Please note this appeal has been advanced on the Board's docket due to the Veteran's age pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

In February 2011, a hearing was held before the undersigned Acting Veterans Law Judge making this decision.  See 38 U.S.C.A. § 7107(c) (West 2002).  

While the Board has determined that new and material evidence has been submitted to reopen the claims on appeal, it has also found that further development is now warranted.  The issues of entitlement to service connection for residuals of a head injury and right leg wound are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A September 1991 rating decision denied the claims for residuals of a head injury and a right leg wound on the basis that the evidence submitted did not show that the Veteran sustained head and right leg injuries in service and that such disabilities could therefore not be related to active service.  The Veteran did not appeal this decision.

2.  The evidence submitted since the September 1991 rating decision pertinent to the claims for service connection for residuals of a head injury and a right leg wound was not previously submitted, relates to unestablished facts necessary to substantiate the claims, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  The September 1991 rating decision that denied service connection for residuals of a head injury and a right leg wound is final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2010).  

2.  Additional evidence submitted since the September 1991 rating decision is new and material, and the claims for service connection for residuals of a head injury and a right leg wound are reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claims on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  However, given the favorable decision with respect to the issue of whether new and material evidence has been submitted to reopen the claims for service connection for residuals of a head injury and a right leg wound, and the fact that further development is being requested with respect to the merits of the claims, the Board finds that further discussion of the VA's "duty to notify" and "duty to assist" obligations is not necessary at this time.

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions, or hardships of such service even though there is no official record of such incurrence or aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

The record with respect to these claims reflects that the September 1991 rating decision denied service connection for residuals of a head injury and a right leg wound, and that the Veteran did not file a timely notice of disagreement as to that decision.  Accordingly, it became final.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  As such, the Veteran's claims for service connection for residuals of a head injury and a right leg wound may only be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108; 38 C.F.R. 3.156.  

Evidence is new if it has not been previously submitted to agency decision makers.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  In this regard, in a recent case, the United States Court of Appeals for Veterans Claims (Court) clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id. 

For purposes of determining whether VA has received new and material evidence sufficient to reopen a previously-denied claim, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992); see also Madden v. Gober, 125 F.3d 1477, 1481 (1997); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Here, based on the grounds stated for the denial of the Veteran's claims in the September 1991 rating decision, new and material evidence would consist of noncumulative evidence linking residuals of a head injury and a right leg wound to service.  

In this regard, evidence received since the September 1991 rating decision most importantly consists of hearing testimony from the Veteran and his spouse in February 2011, additional personnel records, and additional VA treatment records for the period of February 2004 to February 2009.  

Significantly, the statements and testimony of the Veteran and his spouse indicate that the Veteran has experienced a continuity of symptomatology (i.e., symptoms of headache and the scarring on his right leg) since his discharge from service (the Veteran was discharged from service in August 1952 and his spouse indicated that she met the Veteran in 1953).  The Board also observes that scarring on the Veteran's right leg was noted at the time of service separation.  Moreover, the additional personnel records reflect that the Veteran participated in combat operations while stationed in Korea, and is therefore entitled to application of 38 U.S.C.A. § 1154(b).  Thus, in the context of this provision, the Veteran's testimony also provides evidence of a concussive-type head injury and wounds to the right leg that are consistent with the circumstances, conditions, or hardships of his combat service.  Finally, VA treatment records from December 2007 reflect that physical examination at this time revealed a scar over the right knee, and that the Veteran had an unsteady gait and some memory impairment.  

Consequently, since the Veteran's claims were previously denied on the basis that residuals of a head injury and a right leg wound could not be related to service because service treatment records did not show in-service incurrence, the Board finds that the above-noted evidence of continuity of symptoms and incurrence during combat service clearly relates to unestablished facts necessary to substantiate the claims, i.e., incurrence during service and nexus to service by way of continuity of symptomatology.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Accordingly, the Board finds that this additional evidence was not previously submitted, relates to unestablished facts necessary to substantiate the claims, is neither cumulative nor redundant, and raises a reasonable opportunity of substantiating the claims.  Therefore, the Board concludes that the claims for service connection for residuals of a head injury and a right leg wound are reopened.  


ORDER

New and material evidence having been submitted, the claim for service connection for residuals of a head injury is reopened.

New and material evidence having been submitted, the claim for service connection for a right leg wound is reopened.  


REMAND

Having reopened the claims for service connection for residuals of a head injury and a right leg wound, the Board has further determined that additional development is now necessary with respect to these claims.  

First, the Veteran has testified that his injuries were incurred during combat service in Korea in the winter of 1952 while attached to the H & S Co, 5th Marine Regiment, 1st Marine Division, at which time he and other service members received injuries when a mortar round discharged near their bunker.  The Veteran further indicates that he and other service members were immediately taken to a hospital ship where the Veteran was treated over a two month period.  He then received additional treatment in Korea before returning to duty.  Thus, while the RO has already obtained the Veteran's service treatment and personnel records, it is clear that there may be other federal sources of information and/or records concerning the hospital ship that the Veteran and other service members in his unit were taken immediately after the incident, and the treatment facility to which the Veteran was later taken after his release from the hospital ship.  

Accordingly, the Board finds that the claims should be remanded so efforts can be made to obtain this information and/or records, and that such efforts should include contacting the Department of the Navy or other appropriate agency to obtain the unit history for H & S Co, 5th Marine Regiment, 1st Marine Division for the period of February 20, 1952 to April 20, 1952, in an effort to identify the hospital ship to which the Veteran was taken for treatment, and the facility to which he was taken following his release from the hospital ship.  In addition, in the event that the hospital ship and/or additional treating facility is identified, appropriate source(s) should then be utilized for the purpose of obtaining any clinical records filed under the name of the hospital ship and additional treating facility, any Morning Reports or Sick Call Reports for the Veteran's unit, and/or any Office of Surgeon General (SGO) reports.

Regardless of whether additional information and/or records are received in response to the above-noted efforts, as the Veteran complains of persistent headaches since service and he and his spouse contend that scarring from his in-service wound to the right leg is still present on his right leg, and the Veteran's injuries are consistent with the circumstances, conditions, and hardships of his combat service, the Board finds that the Veteran should be provided with appropriate examinations to determine whether the Veteran's headaches, scarring of the right leg, or other head or right leg disability had its clinical onset during service or is related to any in-service disease, event, or injury.  

Arrangements should also be made to obtain any additional VA treatment records for the Veteran, dated since February 2009.  



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Arrangements should be made to obtain any additional VA treatment records for the Veteran, dated since February 2009.

2.  Contact the Department of the Navy or other appropriate agency to obtain the unit history for H & S Co, 5th Marine Regiment, 1st Marine Division for the period of February 20, 1952 to April 20, 1952, in an effort to identify the hospital ship to which the Veteran was initially taken for treatment for the wounds he received in Korea in the winter of 1952, and the facility to which he was taken following his release from the hospital ship.  

3.  In the event that the hospital ship and/or additional treating facility is identified, utilize the appropriate source(s) to obtain any clinical records filed under the name of the hospital ship and additional treating facility, any Morning Reports or Sick Call Reports for the Veteran's unit (H & S Co, 5th Marine Regiment, 1st Marine Division), and/or any Office of Surgeon General (SGO) reports.  All efforts should be documented and any responses, negative or positive, should be associated with the claims file.  Requests must continue until the (agency of original jurisdiction) AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile. 

4.  Regardless of whether additional information and/or records are received in response to the above-noted efforts, schedule the Veteran for an appropriate examination to determine the nature and etiology of any headache or other residual of head injury.  The claims file must be made available to the examiner and the examiner should indicate in the report whether or not the claims file was reviewed.  Any indicated studies should be conducted.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any headaches or other head disability had its clinical onset during service or is related to any in-service disease, event, or injury.  The term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  The Board specifically finds the Veteran's testimony regarding the injury in service to be credible.  Therefore, the examiner should specifically comment on the Veteran's statements concerning continuity of headaches and other relevant symptoms since his in-service concussive-type head injury arising from an exploding mortar round.  

5.  Also schedule an appropriate examination to determine the nature and etiology of any scarring or other residual of a right leg wound.  The Veteran's claims file must be made available to the examiner and the examiner should indicate in the report whether or not the claims file was reviewed.  Any indicated studies should be conducted.  With respect to scarring, the examiner is also requested to describe the scar(s) in detail, to include a discussion of whether the scar(s) is an entry or exit wound, and its width and length.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any scarring or other right leg disability had its clinical onset during service or is related to any in-service disease, event, or injury.  The term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  The Board specifically finds the Veteran's testimony regarding the injury in service to be credible.  Therefore, the examiner should specifically comment on the Veteran's statements concerning continuity of his right leg scarring and other relevant symptoms arising from the exploding mortar round during service.

6.  The RO/AMC should review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the RO/AMC should return the case to the examiner for the completion of the inquiry.  

7.  The RO/AMC should then readjudicate the claims on appeal in light of all of the evidence of record.  If an issue remains denied, the RO/AMC should provide the Veteran and his representative a supplemental statement of the case as to the issue on appeal, and afford the Veteran a reasonable time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Bethany L. Buck
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


